Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 11-20, 38 and 39 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Nold.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cross et al. (US 2010/007600 A1) and Yoffe et al. (US 2013/0340069 A1), in view of Kusano et al. (US 2017/0245076 A1), and in further view of Nold (US 2016/0275781 A1).
Consider claim 11, Cross et al. show and disclose an apparatus (mobile robot [abstract]) comprising: a microphone configured to receive sound and generate acoustic data from the received sound (mobile robot 100 includes one or more telecommunication sensors, such as a robot microphone 193 for inputting voice or sound data [paragraph 44]); a control circuit electrically connected to the microphone for receiving the acoustic data from the microphone (mobile robot 100 may include a telecommunication processor having a microprocessor and a data store for storing robot control software [fig. 13, paragraph 63]); a communication circuit operatively coupled to the control circuit and configured to transmit data representative of the acoustic data (telecommunication processor [fig. 13, paragraph 63]); the control circuit is configured to stop receiving acoustic data from the microphone (a privacy button 561 for initiating a privacy mode of the mobile robot 100, and also may include an audio mute button 562 and a video mute button 563 for disabling audio or video telecommunication; disabling the robot microphone 191 [paragraph 60]).
However, Cross et al. fail to specifically disclose a reset switch having a first state and a second state for electrically connecting and disconnecting, respectively, at least one of power to or communication with the microphone; the control circuit is configured to change the state of the reset switch from the first state to the second state via a reset line of the reset switch to disconnect the at least one of power to or 
In the same field of endeavor, Yoffe et al. show and disclose a reset switch having a first state and a second state for electrically connecting and disconnecting, respectively, at least one of power to or communication with the microphone (security switch disclosed herein relies solely on manual disconnection (or connection) of audio/video/communication or power supply components in the personal device in order to avoid unauthorized access to the information or personal device; When all components capable of capturing audio/video information--i.e. microphone(s) are disconnected, information cannot be obtained by an unauthorized user [paragraphs 25, 27]); the control circuit is configured to change the state of the reset switch from the first state to the second state via a reset line of the reset switch to disconnect the at least one of power to or communication with the microphone; and in response to the change in state of the reset switch to the second state (an authorized user presses key 172 which is mechanically connected with key 168 which operates relay R1 of disconnector 200 [paragraphs 25, 27, 106]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to press a key to operator a disconnector as taught by Yoffe et al. in the device of Cross et al., in order to provide privacy of a personal device.
However, Cross et al., as modified by Yoffe et al., fail to specifically disclose wherein in response to receiving a detection of occupancy, disconnect the at least one of power to or communication with the microphone.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to disable a microphone when a motion detector detects a user in proximity while using a telephone as taught by Kusano et al. in the device of Cross et al., as modified by Yoffe et al., in order to provide privacy for private/confidential conversations or family time.

In the same field of endeavor, Nold shows and discloses the control circuit is configured to enter a privacy scene configured to control a lighting load (the lights operating in the privacy mode may be controlled so as to be dimmed to a predetermined light level or turned off. Alternatively, the light levels may be adjusted (e.g., to increase or decrease light output) to a preset light output level when the lights are set to operate in the privacy mode [paragraphs 17, 22, 27]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the lights in a room for privacy as taught by Nold in the device of Cross et al. and Yoffe et al., as modified by Kusano et al., in order to provide a privacy mode for a particular room or building.
Consider claim 18, and as applied to claim 11 above, Cross et al. show and disclose the claimed invention except wherein the reset switch comprises a coil connected to the reset line.
In the same field of endeavor, Yoffe et al. show and disclose wherein the reset switch comprises a coil connected to the reset line (relay R coil [paragraphs 93, 96]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a relay as part of a security switch between components as taught by Yoffe et al. in the device of Cross et al., in order to provide privacy of a personal device.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cross et al. (US 2010/007600 A1) and Yoffe et al. (US 2013/0340069 A1), in view of Kusano et al. (US 2017/0245076 A1) and Nold (US 2016/0275781 A1), and in further view of Bargetzi et al. (US 2017/0076721 A1).
Consider claim 13, and as applied to claim 11 above, the combination of Cross et al. and Yoffe et al., as modified by Kusano et al. and Nold, shows and discloses the claimed invention except wherein the detection of occupancy comprises a wireless command generated in response to a detection of occupancy by a remote occupancy sensor.
In the same field of endeavor, Bargetzi et al. show and disclose the detection of occupancy comprises a wireless command generated in response to a detection of occupancy by a remote occupancy sensor (once an occupancy sensor determines occupancy in a room and automatically triggers the lights to turn on, the acoustic sensor network can then deduce that an "Off" command is likely to follow in that room [paragraph 204]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an occupancy sensor as taught by Bargetzi et al. in the device of Cross et al. and Yoffe et al., as modified by Kusano et al. and Nold, in order to provide an acoustic sensory device that detects occupants within a proximity.
Consider claim 14, and as applied to claim 11 above, the combination of Cross et al. and Yoffe et al., as modified by Kusano et al. and Nold, shows and discloses the 
In the same field of endeavor, Bargetzi et al. show and disclose wherein the apparatus further comprises an occupancy sensor configured to provide the detection of occupancy to the control circuit (occupancy sensor [paragraph 26]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an occupancy sensor as taught by Bargetzi et al. in the device of Cross et al. and Yoffe et al., as modified by Kusano et al. and Nold, in order to provide an acoustic sensory device that detects occupants within a proximity.

Claims 16, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kusano et al. (US 2017/0245076 A1) and Cross et al. (US 2010/007600 A1), in view of Yoffe et al. (US 2013/0340069 A1), and in further view of Nold (US 2016/0275781 A1).
Consider claim 16, Kusano et al. show and disclose an apparatus comprising: a microphone configured to receive sound and generate acoustic data from the received sound; a control circuit electrically connected to the microphone for receiving the acoustic data from the microphone (the microphone(s) of a networked microphone device ("NMD") are typically always on and listening for a specific "wake word" or "wake phrase." In response to hearing the "wake" word or phrase, the NMD (i) records audio, e.g., the spoken words after the "wake" word/phrase, (ii) analyzes the recorded audio (or perhaps sends the recorded audio to a server for analysis), and (iii) takes action 
However, Kusano et al. fail to explicitly disclose a communication circuit operatively coupled to the control circuit and configured to transmit data representative of the acoustic data; the control circuit is configured to stop receiving acoustic data from the microphone.
In the same field of endeavor, Cross et al. show and disclose a communication circuit operatively coupled to the control circuit and configured to transmit data representative of the acoustic data (telecommunication processor [fig. 13, paragraph 63]); the control circuit is configured to stop receiving acoustic data from the microphone (a privacy button 561 for initiating a privacy mode of the mobile robot 100, and also may include an audio mute button 562 and a video mute button 563 for disabling audio or video telecommunication; disabling the robot microphone 191 [paragraph 60]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to record, transmit and stop recording of sounds as taught by Cross et al. in the device of Kusano et al., in order to provide monitoring of an environment but also privacy when desired.

In the same field of endeavor, Yoffe et al. show and disclose a reset switch having a first state and a second state for electrically connecting and disconnecting, respectively, at least one of power to or communication with the microphone (security switch disclosed herein relies solely on manual disconnection (or connection) of audio/video/communication or power supply components in the personal device in order to avoid unauthorized access to the information or personal device; When all components capable of capturing audio/video information--i.e. microphone(s) are disconnected, information cannot be obtained by an unauthorized user [paragraphs 25, 27]); wherein in response to receiving a trigger comprising a wireless command, a detection of occupancy, or a sound, the control circuit is configured to enter a privacy scene, and wherein the privacy scene is configured to change the state of the remote reset switch from the first state to the second state via a reset line of the reset switch; and in response to the control circuit changing the state of the reset switch to the second state (an authorized user presses key 172 which is mechanically connected with 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to press a key to operator a disconnector as taught by Yoffe et al. in the device of Kusano et al., as modified by Cross et al., in order to provide privacy of a personal device.
However, the combination of Kusano et al. and Cross et al., as modified by Yoffe et al., fails to specifically disclose the control circuit is configured to enter a privacy scene configured to control a lighting load.
In the same field of endeavor, Nold shows and discloses the control circuit is configured to enter a privacy scene configured to control a lighting load (the lights operating in the privacy mode may be controlled so as to be dimmed to a predetermined light level or turned off. Alternatively, the light levels may be adjusted (e.g., to increase or decrease light output) to a preset light output level when the lights are set to operate in the privacy mode [paragraphs 17, 22, 27]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the lights in a room for privacy as taught by Nold in the device of Kusano et al. and Cross et al., as modified by Yoffe et al., in order to provide a privacy mode for a particular room or building.
Consider claim 12, the combination of Kusano et al. and Cross et al., as modified by Yoffe et al. and Nold, shows and discloses the claimed invention as applied to claim 16 above, and in addition, Kusano et al. further disclose wherein the trigger comprises a wireless command generated in response to an action of a software button on a GUI of a mobile device (the control device 300 may be a network device on which media playback system controller application software may be installed, such as for example, an iPhone.TM., iPad.TM. or any other smart phone; the controller device sends a "Turn Off Microphone" or " Disable Microphone" or similar command to the NMD in response to receiving a user input via the user interface to disable the microphone(s) of the NMD [paragraphs 43, 117]).
Consider claim 15, the combination of Kusano et al. and Cross et al., as modified by Yoffe et al. and Nold, shows and discloses the claimed invention as applied to claim 16 above, and in addition, Kusano et al. further disclose wherein the trigger comprises a sound comprising a spoken keyword or a sound associated with a specific activity (the user may speak a voice command such as "device, disable microphone," or "device, stop listening." [paragraph 115]).

Claims 17, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kusano et al. (US 2017/0245076 A1) and Cross et al. (US 2010/007600 A1), in view of Yoffe et al. (US 2013/0340069 A1) and Nold (US 2016/0275781 A1), and in further view of Dewan et al. (US 2017/0263254 A1).
Consider claim 17, and as applied to claim 16 above, the combination of Kusano et al. and Cross et al., as modified by Yoffe et al. and Nold, shows and discloses the claimed invention except wherein the control circuit is configured to receive acoustic data from the microphone when the reset switch is in the first state.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a switch that controls a microphone to receive audio or not as taught by Dewan et al. in the device of Kusano et al. and Cross et al., as modified by Yoffe et al. and Nold, in order to control privacy.
Consider claim 38, and as applied to claim 17 above, Kusano et al., as modified by Cross et al. show and disclose the claimed invention except wherein the reset switch comprises a coil connected to the reset line.
In the same field of endeavor, Yoffe et al. show and disclose wherein the reset switch comprises a coil connected to the reset line (relay R coil [paragraphs 93, 96]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a relay as part of a security switch between components as taught by Yoffe et al. in the device of Kusano et al., as modified by Cross et al., in order to provide privacy of a personal device.
Consider claim 39, and as applied to claim 17 above, the combination of Kusano et al. and Cross et al., as modified by Yoffe et al. and Nold, shows and discloses the claimed invention except an LED indicator configured to provide visual 
In the same field of endeavor, Dewan et al. show and disclose an LED indicator configured to provide visual feedback indicating whether or not a privacy mode is enabled, wherein the privacy mode is disabled or enabled based on the reset switch being in the first state or the second state, respectively (Since If switch 60 is open (thereby disabling camera 40 and microphone 44), relay 62 causes LED 70 to be lit; If switch 60 is closed (thereby enabling camera 40 and microphone 44), relay 62 causes LED 70 to be off [paragraph 31]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a switch that controls a microphone and LED in a voice command device as taught by Dewan et al. in the device of Kusano et al. and Cross et al., as modified by Yoffe et al. and Nold, in order to provide a privacy indicator.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cross et al. (US 2010/007600 A1) and Yoffe et al. (US 2013/0340069 A1), in view of Kusano et al. (US 2017/0245076 A1) and Nold (US 2016/0275781 A1), and in further view of Ady (US 2014/0372126 A1).
Consider claim 19, and as applied to claim 11 above, the combination of Cross et al. and Yoffe et al., as modified by Kusano et al. and Nold, shows and discloses the 
In the same field of endeavor, Ady shows and discloses wherein when the reset switch is in the second state, a portion of the reset switch is exposed to provide an indication of privacy mode to a user (produces a privacy mode announcement via at least one of a display; selection of a touch screen control [abstract, paragraphs 11, 38]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a display to indicate a privacy mode as taught by Ady in the device of Cross et al. and Yoffe et al., as modified by Kusano et al. and Nold, in order to announce a privacy mode.
Consider claim 20, and as applied to claim 19 above, the combination of Cross et al. and Yoffe et al., as modified by Kusano et al., shows and discloses the claimed invention except where the indication of privacy mode comprises at least one of an icon or a red color on the exposed portion of the reset switch.
In the same field of endeavor, Ady shows and discloses where the indication of privacy mode comprises at least one of an icon or a red color on the exposed portion of the reset switch (produces a privacy mode announcement via at least one of a display; selection of a touch screen control [abstract, paragraphs 11, 38]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a display to indicate a privacy mode as taught by Ady in the device of Cross et al. and Yoffe et al., as modified by Kusano et al. and Nold, in order to announce a privacy mode.


Allowable Subject Matter
Claims 1-3, 9 and 10 are allowed.
Claims 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641